PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that, commencing with the summer months of 1973 and continuing until July, 1975, the claimant experienced excessive water buildup and inadequate drainage around the foundation of his home located at 405 Midland Trail in Hurricane, Putnam *171County, West Virginia which caused damage to the foundation, heating system, walls and ceilings of the house.
In the completion of the widening of West Virginia State Route 34 in front of claimant’s home, respondent’s employees had failed to connect claimant’s drainage system into a nearby installed 18-inch drainpipe. Respondent has now connected the drainage system and corrected the water buildup.
Two appraisals were filed with the stipulations, one on behalf of the claimant made by Home Construction Corporation of Hurricane, West Virginia, the other, made by West Virginia Appraisal Company, Inc. of Charleston, West Virginia for the respondent. Both appraisals list the market value of the house before the damage as $35,000.00 and $21,000.00 and $20,000.00 respectively as the value after the damage.
It was stipulated that the fair and equitable estimate of the damages sustained by the claimant is $9,000.00. The Court believing that liability exists on the part of the respondent and the damages are reasonable, an award of $9,000.00 is directed in favor of the claimant.
Award of $9,000.00.